Third District Court of Appeal
                               State of Florida

                      Opinion filed September 7, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1893
                       Lower Tribunal No. 15-23051
                          ________________


                               Anita Najiy,
                                  Appellant,

                                     vs.

                        Javier Ortiz, etc., et al.,
                                 Appellees.



      An Appeal from the Circuit Court for Miami-Dade County, Veronica
Diaz, Judge.

     Milson Law, P.A., and Nicole A. Milson, for appellant.

     Murray, Morin & Herman, P.A., and Christopher S. Morin and Jennifer
M. Clark (Tampa), for appellees.


Before LOGUE, SCALES and LOBREE, JJ.

     PER CURIAM.

     Affirmed. See Skupin v. Hemisphere Media Grp., Inc., 314 So. 3d 353,
356 (Fla. 3d DCA 2020) (“[W]hether a statement is one of fact or opinion is

a question of law for the court and not a jury.”).




                                       2